991 So. 2d 722 (2008)
Ex parte Jackie GRAHAM, in her personal capacity and in her official capacity as director of the Alabama State Personnel Department.
(In re Jackie Graham, in her personal capacity and in her official capacity as director of the Alabama State Personnel Department
v.
Alabama State Employees Association).
1070338.
Supreme Court of Alabama.
April 11, 2008.
Sandra Ingram Speakman, deputy legal counsel, Alabama State Personnel Department, for petitioner.
Submitted on petitioner's brief only.
Prior report: Ala.Civ.App., 991 So. 2d 710.
SMITH, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court *723 of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
COBB, C.J., and SEE, WOODALL, and PARKER, JJ., concur.